DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed April 13, 2022, is a continuation of U.S. Patent Application No. US 16/784,554, filed February 7, 2020, which issued as U.S. Patent No. US 11,328,559 B2 on May 10, 2022.  Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0090502 A1) in view of Tokunaga et al. (US 2019/0130742 A1). 

	Regarding claim 12, Yang discloses:
		a system ([0004]) comprising:

an artificial intelligence (Al) system configured to determine geographical positions of hazardous conditions in roads based on data received from a plurality of vehicles ([0050], [0071]); and

at least one processor ([0041]; FIG. 1:  112 ) configured to:

receive first data from a first vehicle ([0051]; FIG. 1:  160), 

determine, using the first data as input to the Al system, a first geographical position of a first hazardous condition ([0071], [0107], [0108]);

generate advisory data regarding the first hazardous condition ([0040], [0051]); and

send the advisory data to a second vehicle that is approaching the first geographical position ([0040], [0051]).

	Yang does not disclose:

the first data is sent by the first vehicle in response to detection that a movement of the first vehicle exceeds a threshold.

	Tokunaga, addressing the same problem of how to receive data from a vehicle, teaches a safety driving assistant system, comprising receiving data indicating movement of a vehicle ([0120]).  Although Tokunaga does not explicitly disclose receiving data that indicates that a movement of the vehicle exceeds a threshold associated with an acceleration characteristic of at least one component of the vehicle, Tokunaga does disclose receiving data that indicates that a movement of the vehicle is not greater than a threshold associated with an acceleration characteristic of at least one component of the vehicle ([0057], [0063], [0086] — [0105], [0106], [0111], [0120]; FIG. 5: S3; FIG. 7: S24); and Tokunaga does disclose determination of sudden deceleration ([0086]) by detecting acceleration not exceeding zero ([0088]), which is negative acceleration, which is acceleration opposite the direction of the velocity of a vehicle, which is acceleration of slowing a vehicle exceeding a threshold, which is “detection that a movement of the first vehicle exceeds a threshold.”  Tokunaga discloses these features to enable the receiving vehicle to execute safety driving measures to avoid an obstacle ([0121], [0122]). 
	The foregoing examination of Tokunaga shows that Tokunaga discloses an obvious variant of the claim limitation, and neither the limitation as claimed, nor Tokunaga’s obvious variant produces a new or unexpected result.  Each approach is detecting the same underlying physical parameters but using different frames of reference, resulting in either detecting, from one frame of reference, whether a threshold is exceeded, or detecting from another frame of reference, whether a threshold is not exceeded. 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teaching of Tokunaga with the system of Yang because that would have enabled the system to have enabled a receiving vehicle to execute safety driving measures to avoid an obstacle.
	Regarding claim 15, Yang discloses that the first data comprises position data associated with a position of the first vehicle.  ([0040], [0071], [0126])
	Regarding claim 16, the above combination does not explicitly disclose that first data includes image data from a camera of the first vehicle.
Tokunaga, addressing the same problem of how to receive data from a vehicle, teaches a safety driving assistant system, wherein the first data includes image data from a camera of the first vehicle ([0038], [0140]; FIG. 11: 70; FIG. 12: 74) for the benefit of observing the situations surrounding the vehicle ([0038]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Tokunaga with the system of the above combination because that would have enabled the system to observe the situations surrounding a vehicle. 
Regarding claim 19, Yang discloses that the advisory data is configured to provide an alert in a user interface of the second vehicle.  ([0040], [0051])
	Regarding claim 20, Yang discloses a method ([0015]); otherwise, claim 20 is rejected as claim 1.

5.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Tokunaga further in view of Takano et al. (US 2013/0096816 A1).
Regarding claim 17, the above combination does not explicitly disclose that the image data is derived from at least one image of an area within a preselected distance of the first vehicle.
Takano, addressing the same problem of how to a vehicle acquires image data, teaches a parking assist system ([0026]) wherein image data is derived from at least one image of an area within a preselected distance of a vehicle ([0030]) for the benefit of enabling a controller to execute a predetermined coordinate transformation on the image data to generate a bird's-eye image of the surroundings of the vehicle ([0039]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Takano with the system of the above combination because that would have enabled the system to enable a controller to execute a predetermined coordinate transformation on image data to generate a bird's-eye image of the surroundings of a vehicle.
Regarding claim 18, the above combination does not explicitly disclose that the advisory data includes an image of a hazard rendered from the image data.
Takano, addressing the same problem of how to a vehicle acquires image data, teaches a parking assist system ([0026]) wherein advisory data includes an image of a hazard rendered from the image data ([0042], [0106]; FIG. 6:  P) for the benefit of setting an area having no obstacle as the available area in which the vehicle can maneuver ([0042]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Takano with the system of the above combination because that would have enabled the system to set an area having no obstacle as the available area in which the vehicle can maneuver.

Allowable Subject Matter
6.	Claims 1 claims 2-11, which depend from claim 1, are allowed.  
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest an artificial intelligence (Al) system or method configured to determine geographical positions of hazardous conditions in roads, as recited by the claims, comprising:  a processor configured to train the Al system using first movement data, received from a first vehicle, and second movement data, received from a second vehicle.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689